[Cite as 5500 S. Marginal Way, L.L.C. v. Parker, 2022-Ohio-1071.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

5500 SOUTH MARGINAL WAY,
LLC, ET AL.,                                          :

                Plaintiffs-Appellants,                :
                                                                    No. 110736
                v.                                    :

ERICK A. PARKER, ET AL.,                              :

                Defendants-Appellees.                 :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: March 31, 2022


              Civil Appeal from the Cuyahoga County Common Pleas Court
                                 Case No. CV-19-916379


                                           Appearances:

                Bower Stevenson, LLC, and Justin Stevenson, for
                appellants.

                Erick A. Parker, pro se.


SEAN C. GALLAGHER, A.J.:

                  Plaintiffs-appellants 5500 Marginal Way, L.L.C., 18419 Euclid

Avenue, LLC, Robert F. Sprowls, and Eric Susa challenge the judgment of the trial

court, reentering default judgment against defendants-appellees Erick A. Parker
and 3rd Financial Service Corporation (“Third Financial”) but declining to award

damages based on the credibility of evidence submitted. We affirm.

               This is the second appeal stemming from a judgment in which the

trial court concluded that appellants failed to prove damages after conducting a

damages hearing upon an entry of default. 5500 S. Marginal Way, L.L.C. v. Parker,

8th Dist. Cuyahoga No. 109767, 2021-Ohio-1410.             Sprowls owns 5500 South

Marginal Way, LLC, and 18419 Euclid Avenue, LLC. Susa is the vice president of,

and maintains a 50 percent ownership interest in, 5500 South Marginal Way, LLC,

which owns the commercial property at “5500 South Marginal Way” located in

Cleveland, Ohio.

               Parker owned and operated Third Financial, an entity incorporated

under Ohio law, which originated and secured mortgages for residential borrowers.

Parker claimed at the damages hearing that Third Financial no longer existed.

               In early 2013, Parker agreed to permit Susa to open a “net branch”

office1 (“5500 Branch”) operating under Third Financial’s Nationwide Mortgage

Licensing System license. Susa was designated the manager of the 5500 Branch,

which generated $53,611 in branch revenue from closing 14 loans over the year and

half that the 5500 Branch conducted business with its seven employees. Originally,

appellants sought $63,611 in unpaid revenues, but at the damages hearing, Susa



      1  The parties have not provided a definition of “net branch,” “a term of art in the
mortgage industry.” Lehman Bros. Holdings v. Gateway Funding Diversified Mtge.
Servs., L.P., 989 F.Supp.2d 411, 422 (E.D.Pa.2013).
testified that $10,000 had been paid by Third Financial. That amount had not been

included in the requested damages until the trial court asked Susa about the

damages calculation.

               Appellants claim that Third Financial agreed to pay all expenses

associated with operating the 5500 Branch, including advertising necessary to

obtain client leads, employee payroll for the 5500 Branch, and commission

payments to loan officers, totaling $95,748. Susa, however, testified that at the

beginning of the parties’ relationship, Susa was under the impression that appellants

would initially cover the operating expenses and costs to open the net branch.

According to Susa, once he discovered an administrative rule required Third

Financial to pay the operational expenses of the net branch, appellants attempted to

have Third Financial and Parker repay 5500 Marginal Way, LLC for the operating

expenses it paid.

               In this appeal, appellants cite Ohio Adm. Code 1301:8-7-02(E)2 as the

basis for Third Financial’s requirement to pay for the 5500 Branch’s operating

expenses, including “compensation of branch office employees, and payments for

equipment, furniture, office rent, utilities, advertising and other similar expenses

incurred in operating a mortgage broker business.” Id. The compensation of the

branch manager could be based on the income of the branch less the operating costs

“as long as the ultimate responsibility and payment of those operating expenses


      2 The current version of this administrative code provision was effective Jan. 4,
2016, but the earlier version in effect at the time of the underlying events contained the
same language under division (H)(2).
remains the responsibility of the registrant,” which in this case is Third Financial,

the entity owning all assets and liabilities of the branch office. Id. According to Susa

at the damages hearing, that law meant that appellants did not need any contractual

agreement with Parker or Third Financial to recoup the expenses and rents paid.

                 According to the allegations in the complaint,

         Third Financial did not have the capital to fund the opening of the 5500
         Branch or to cover the expenses necessary. Appellants therefore agreed
         to loan to Parker and Third Financial the monies necessary by directly
         funding and paying for the advertising, employee payroll, and other
         necessary expenses. Sprowls and Susa funded these amounts
         themselves. Sprowls also directed 5500 Marginal Way, L.L.C. and
         18419 Euclid Avenue, L.L.C. to fund certain amounts for [Third
         Financial].

         Appellants alleged that appellees agreed to repay such amounts to
         appellants and further alleged that appellees agreed to provide
         appellants with a significant percentage of the revenue earned by Third
         Financial via the 5500 Branch.

         Third Financial also entered into a lease with 5500 South Marginal
         Way L.L.C., which was attached to [the] complaint. Under the lease,
         Third Financial was obligated to pay $11.76 per square foot of rentable
         space, or $4,998 per month for a total of $59,976 per year. The lease
         was for a term of five years, commencing on January 1, 2013. Third
         Financial did not make any payments under the lease.

5500 S. Marginal Way, L.L.C., 8th Dist. Cuyahoga No. 109767, 2021-Ohio-1410, at

¶ 5-7.

                 Attached to the complaint was the January 2013 – December 2018

rental agreement between the landlord, 5500 Marginal Way, L.L.C. (signed by

Sprowls), and the tenant, “Third Financial” (signed by Susa as Third Financial’s

Branch Manager). The 5500 Branch ceased operations in September 2014 when
Parker and appellants parted ways, and the building was not rented for the duration

of the lease agreement. There were some attempts to rent the property to another

mortgage company to no avail. Susa claimed the building was specifically designed

and the office space built for a mortgage office, limiting the rental options. At the

damages hearing, Susa claimed that Third Financial failed to pay $330,480 in

unpaid rent for the five-year duration of the lease agreement, although that

requested amount determined at the damages hearing by Susa differed from the

amount listed in the exhibits. According to the lease attached to the complaint,

however, the lease agreement between “Third Financial” and 5500 Marginal Way,

L.L.C. “commence[d] on January 1, 2013 and terminate[d] on December 31, 2018[,]”

a duration of six years. It is unclear from where the five-year term originated.

                In the complaint, appellants advanced claims of fraud, breach of

contract regarding a loan, unjust enrichment, and breach of contract regarding a

lease.

                In the earlier appellate proceeding, it was noted that

         [a]ppellees were properly served with the complaint and failed to file
         an answer or otherwise defend against the claims. Appellants then
         moved for default judgment, which was granted by the trial court.[3]

         3
        Although the panel referred to the trial court “granting default” under Civ.R.
55(A), and setting the matter for a damages hearing, the panel’s description does not
completely delve into the nuance of the rule. In this case, the trial court’s journal entry
granting the motion for default but declining to award damages created ostensible
confusion since a “judgment by default” (entered upon a written motion) encompasses
both the failure to plead or otherwise defend the action and a determination of the
damages owed, if any. Staff Notes, Civ.R. 55. The trial court’s entry granting the motion
for default, however, must be considered as finding the defendants in default of an
answer, but the appellants having failed to prove credible damages lead the court into
entering an award of no damages. Even in a jury trial, the trier of fact must determine the
      The entry further stated that damages would be determined at a
      hearing.

      At the subsequent damages hearing, appellants presented evidence to
      support the losses they suffered as a result of appellees’ actions.
      Appellants presented the testimony of Susa and offered Exhibits A, B,
      C, and D, which were admitted without objection. Exhibit A was a
      spreadsheet of the damages evidenced by Exhibits B, C, and D. Exhibit
      B was a copy of the lease pages in appellants’ possession and a summary
      of the damages incurred as a result of the breach of the lease. Exhibit
      C was a copy of all statements for loans closed by the 5500 Branch and
      a summary of the monies owed to [Marginal Way] resulting therefrom.
      Exhibit D was a copy of all canceled checks and payment receipts in
      appellants’ possession reflecting expenses for which [they] paid on
      appellees’ behalf and a summary of all canceled checks.

      ***

      Following the hearing, the court entered judgment reiterating its
      granting of the default judgment and further finding that appellants
      had not presented credible evidence of damages. The court noted that
      while appellants’ complaint alleges damages pursuant to a contract
      between the parties, [they] did not produce any document signed by
      appellees nor did they demonstrate the existence of any other
      agreement. Appellants’ witness testified that he did not have a lease,
      loan agreement, or agreement to pay expenses, and further stated that
      he could not find any email from appellees regarding any monetary
      agreement between the parties. The court ultimately found that
      appellants were unable to produce any credible evidence of damages
      precipitated by appellees actions and that appellants failed to produce
      evidence sufficient to support an award of damages.




amount of damages independent of any breach of a contract. Skycasters, LLC v. Kister,
9th Dist. Summit No. 29660, 2021-Ohio-4154, ¶ 44 (although the plaintiff proved a
breach of the contract, the jury’s award of zero damages was not against the weight of the
evidence). The failure to defend does not entitle a plaintiff to damages solely because
liability was not contested. Notwithstanding, appellants’ sole argument pertains to
weight of the evidence presented at the damages hearing such that any concerns with the
procedural posture created by the trial court’s stated decision are beyond the scope of our
review. App.R. 16(A)(7).
5500 S. Marginal Way, L.L.C., 8th Dist. Cuyahoga No. 109767, 2021-Ohio-1410, at

¶ 10-11, 13.

               In 5500 S. Marginal Way, L.L.C., it was claimed that the trial court

erred by reviewing the liability determination at the damages-only hearing under

Civ.R. 55, and in the alternative, that the trial court erred in disregarding the

“extensive” evidence of damages in support of the claims presented at the

evidentiary hearing. Id. The panel held that “although the trial court initially

entered default judgment against appellees, the judgment was not final; and as a

result, the trial court was permitted to revisit its decision.” Id. at ¶ 21, citing Caryn

Groedel & Assocs. Co., L.P.A. v. Crosby, 8th Dist. Cuyahoga No. 93619, 2010-Ohio-

3314. Despite affirming the trial court’s conclusion with respect to the contractual

claims, the panel concluded that the trial court failed to resolve the remaining claims

for damages stemming from the fraud or unjust enrichment, claims considered in

the absence of or separate from a binding contractual agreement. Id. at ¶ 23.

Accordingly, the matter was remanded for the limited purpose of permitting the

“trial court to address whether appellants are entitled to damages on their fraud

and/or unjust enrichment claims and, if so, in what amount.” Id. at ¶ 24, 26.

               Upon remand, after conducting telephonic pretrial conferences, the

trial court issued a decision based on the evidence and arguments presented at the

original damages hearing, concluding that appellants had not presented credible

evidence of damages upon the fraud and unjust enrichment claims.
               In this appeal, appellants advance a single assignment of error in

which it is claimed that the trial court erred by disregarding the “legitimate, credible,

uncontroverted evidence presented” at the damages hearing because “at a damages

hearing, the only question that remained was the amount of damages to be

awarded.”     Thus, the appellants are challenging the trial court’s credibility

determination with respect to the evidence presented in favor of a damages award.

Appellants ask this court to reverse the decision of the trial court and enter a remand

order requiring the trial court to enter a judgment in the amount of $479,839 in

damages in their favor.

               “In conducting a hearing on damages, the trial court has broad

discretion in assessing the weight and credibility of the evidence of damages.”

Skiver v. Wilson, 2018-Ohio-3795, 119 N.E.3d 969, ¶ 18 (8th Dist.), citing Arendt v.

Price, 8th Dist. Cuyahoga No. 101710, 2015-Ohio-528, ¶ 16.              “[T]here is no

requirement that a trial court award damages based upon the estimates provided.”

Id., citing Sotnyk v. Guillenno, 6th Dist. Lucas No. L-13-1198, 2014-Ohio-3514. The

trial court has the discretion to believe “all, part, or none of the testimony of any

witness who appeared before it,” and “the mere fact that testimony is

uncontroverted does not necessarily require a trier of fact to accept the evidence if

[it] found that the testimony was not credible.” Id., quoting Bradley v. Cage, 9th

Dist. Summit No. 20713, 2002 WL 274638, *2 (Feb. 27, 2002). The discretionary

review of the credibility of the witness is to be distinguished from a situation in
which the trier of fact expressly disregards the evidence by concluding that there was

no evidence presented to establish damages. Id. at ¶ 15.

               In this case, the trial court expressly concluded that it found

appellants’ evidence in support of the damages to be incredible. Our review in this

situation is extremely narrow. When reviewing the weight of the evidence, the

reviewing court “‘weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the

evidence, [the trier of fact] clearly lost its way and created such a manifest

miscarriage of justice that the [judgment] must be reversed * * *.’” State v.

Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997), quoting State v. Martin,

20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983); Eastley v. Volkman, 132

Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 17 (applying the Thompkins

standard in civil cases).

               One issue needs clarification. We need not readdress the contractual

claims in this appeal. The remand order from 5500 S. Marginal Way, L.L.C., was

limited to reviewing the damages upon the fraud and unjust enrichment claims, and

the trial court was precluded from revisiting the contract claims under the law of the

case. 5500 S. Marginal Way, L.L.C., 8th Dist. Cuyahoga No. 109767, 2021-Ohio-

1410, at ¶ 21, 24 (after concluding that the trial court was permitted to revisit the

merits of the contractual claim at the damages hearing, the panel concluded that

“[t]he judgment of the trial court is reversed, and this matter is remanded to the trial

court to address whether appellants are entitled to damages on their fraud and/or
unjust enrichment claims and, if so, in what amount.”); Giancola v. Azem, 153 Ohio

St.3d 594, 2018-Ohio-1694, 109 N.E.3d 1194, ¶ 1 (“The law-of-the-case doctrine

provides that legal questions resolved by a reviewing court in a prior appeal remain

the law of that case for any subsequent proceedings at both the trial and appellate

levels.”), citing Nolan v. Nolan, 11 Ohio St.3d 1, 3, 462 N.E.2d 410 (1984). The only

issue upon remand was whether appellants were entitled to damages on the unjust

enrichment or fraud claims, which would preclude the court from revisiting the

question of the damages upon contractual claims themselves.

              Nevertheless, based on the arguments presented, this is not the

exceptional   case   warranting    appellate   intervention   into   the   credibility

determination. Appellants focus on the evidence presented in support of damages

at the evidentiary hearing, claiming the trial court disregarded the uncontroverted

evidence. The trial court, however, expressly considered the evidence but deemed

that evidence to be incredible.

              There is no evidence of damages with respect to the allegations of

fraud independent of the damages from breach of the parties’ alleged agreements as

a matter of law. United States Bank Natl. Assn. v. MMCO, LLC, 8th Dist. Cuyahoga

No. 110246, 2021-Ohio-4605, ¶ 53 (in order to support a fraud claim based on

inducement to enter a contract, a plaintiff must present actual damages attributed

to the fraudulent acts that are in addition to the damages for the breach of a

contract). The damages presented based on the unreturned operational expenses,

the unpaid rents, and the unpaid revenues are all derived from damages stemming
from the alleged written or oral agreements in which appellants agreed to loan Third

Financial and Parker the funds to support the operational expenses. Any claims for

damages stemming from the fraud based on those agreements must therefore be in

addition to the damages presented for the breach of the agreements. “‘The existence

of a contract action excludes the opportunity to present the same case as a tort

claim.’” Id., quoting Stancik v. Deutsche Natl. Bank, 8th Dist. Cuyahoga No.

102019, 2015-Ohio-2517, ¶ 40, and Textron Fin. Corp. v. Nationwide Mut. Ins. Co.,

115 Ohio App.3d 137, 684 N.E.2d 1261 (9th Dist.1996).

              Although the matter was also remanded for consideration of the

unjust enrichment claim, appellants’ focus in this appeal is upon the contractual

claims. According to the appellants, the trial court erred by not permitting Susa to

establish the existence and scope of a lost contract under Evid.R. 1004. The

“‘doctrine of unjust enrichment does not apply when a contract actually exists; it is

an equitable remedy applicable only when the court finds there is no contract.’”

Euclid Asphalt Paving Co. v. Pricom Asphalt Sealcoating, Inc., 11th Dist. Lake No.

2004-L-175, 2005-Ohio-7049, ¶ 52, quoting All Occasion Limousine v. HMP

Events, 11th Dist. Lake No. 2003-L-140, 2004-Ohio-5116, at ¶ 25. Even if we

considered the trial court’s conclusion that no binding contract exists as between the

parties, the trial court determined that the damages presented were not credible.

Thus, our review is limited to determining whether the trier of fact lost its way in

deeming the evidence to be incredible.
               Appellants cite West v. Shattuck, 12th Dist. Clinton No. CA86-02-

003, 1986 Ohio App. LEXIS 9272, 5 (Dec. 1, 1986), in support of its claim that the

evidence presented at the damages hearing was uncontested and that a trial court

abuses its discretion in disregarding the evidence. West is unpersuasive. In that

case, the appellate panel failed to identify the standard of review upon which its

conclusion was based. Without identifying the standard of review, the case cannot

be relied upon to consider whether the trial court in this case rendered a decision

that was against the weight of the evidence.

               Appellants’ reliance on Ohio Dist. Council v. Speelman, 2018-Ohio-

4388, 114 N.E.3d 285, ¶ 30 (12th Dist.), is equally unavailing. In that case, the panel

reviewed whether the trial court applied the correct measure of damages to the

claims as presented, an issue that is reviewed de novo. Id. at ¶ 30. Relying on

Shattuck, the panel concluded that “a trial court abuses its discretion when it awards

nominal damages when credible evidence of damages is presented at trial.” Id. at

¶ 37, citing Shattuck; see also Chuparkoff v. Ohio Title Loans, 9th Dist. Summit No.

29008, 2019-Ohio-209 (award of nominal damages in error when plaintiff

presented evidence of actual damages). Thus, according to Speelman, if a court

awards nominal damages claiming that the defendant has demonstrated damages,

then a trial court errs by applying an incorrect measure of damages to determine the

actual damages. Id. at ¶ 41. In this case, the trial court did not award damages based

on its credibility assessment of the witness and his supporting documentation.
There are no arguments that the trial court applied the incorrect measure of

damages.

              A trier of fact is free to believe all, some, or none of a witness’s

testimony, and documentary evidence submitted through that witness is subject to

the same scrutiny.    In this case, the trial court expressly found the evidence

introduced in support of the damages claim to be incredible, a decision within the

trial court’s discretion when sitting as the trier of fact. In light of the arguments

made, we cannot conclude that the trier of fact lost its way in considering the

credibility of the appellants’ witness and supporting documentation relied on by that

witness. Appellants’ arguments do not demonstrate that the trier of fact lost its way.

              We affirm.

      It is ordered that appellees recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                      __
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

MICHELLE J. SHEEHAN, J., and
LISA B. FORBES, J., CONCUR